DETAILED ACTION
This action is in response to applicant's amendment filed 06/13/22.
The examiner acknowledges the amendments made to the claims.
Claims 39, 44-46, 48-65 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.

Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive.  Applicant generally argues that the prior art rejection lacks articulated reasoning with rational underpinning to prove that one of ordinary skill in the art would have modified Bonutti-Shah ‘932 with Beyar.  However, as maintained below, the examiner submits that a skilled artisan would have modified the biodegradable polymer of Bonutti such that it degrades over a period of weeks to months when inside the body, as taught by Beyar, depending on the condition of the patient and other factors which may influence the desired absorption time and also to allow release of a medicament incorporated into the balloon during this time period (see Bonutti  ¶ [0276]).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the single port of Bonutti to be biodegradable, as taught by Beyar, in order to allow the whole balloon to disintegrate and be absorbed into the body once it is no longer useful without requiring a procedure for its removal. 
Applicant’s arguments with respect to amended claims 46, 48, 49, 53, and new claims 56-61 have been considered but are moot because of the new ground of rejections set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 62-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 62 recites “A tissue displacement/separation assembly comprising: the tissue displacement/separation device of claim 39; and a cast prepared from a mold”.  However the cast is not described in the present specification as being a part of an assembly that displaces or separates tissue.  The cast prepared from a mold is part of a production assembly for fabricating the bladder of the tissue displacement/separation device (see “Bladder Fabrication” on pages 19-20 of the present invention specification), wherein the cast does not displace or separate tissue, as claimed.  Claims 63-65 are rejected due to their dependency on Claim 62.

Election/Restrictions
Newly submitted claims 62-65 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Inventions I (claims 39, 44-46, 48-61, drawn to a tissue displacement/separation device) and II (claims 62-65, drawn to a cast and the tissue displacement/separation device) are related as subcombination and combination, respectively.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it does not require the bladder being filled with a coiled structure or with beads.  The subcombination has separate utility such as the bladder being formed with a 3D printing device, rather than by a cast.
Since Applicant has received an action on the merits for the originally presented invention, this invention (Invention I) has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 62-65 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 39, 44, 48-52, 54, and 58-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonutti (U.S. Patent Pub. 2003/0028196 A1) in view of Shah ‘932 (U.S. Pub. No. 2004/0127932 A1) and Beyar et al. (U.S. Patent Pub. 2008/0097509 A1; hereinafter, “Beyar”).
As to claim 39, Bonutti discloses a tissue displacement/separation device (a balloon or bladder) (¶ ¶  [0275]-[0276]; [0471]) for insertion into a patient's body between (i) target tissue and (ii) adjacent tissue adjacent to said target tissue (the examiner notes that Bonutti’s device is capable of being used as claimed if one so desires to do so), said displacement/separation device comprising:
an implantable and expandable bladder (expandable device being balloon/bladder 722 or expandable device being balloon/bladder 720 or expandable device being balloon/bladder 730) (¶ ¶ [0444], [0445], [0457], [0275] and [0276]; Fig. 51) having an external surface and constructed of a biodegradable polymer (¶ [0454]-polylactic acid is a biodegradable polymer; ¶ [0470]: lines 8-10) that is selected to biodegrade when inside a body over a period of time (¶ [0276]), and said bladder being expandable from (i) a collapsed or rolled state (¶ [0452]) for insertion into the patient's body between said target tissue and said adjacent a tissue to (ii) an expanded state (¶ [0445]) for being displacing or separating said adjacent tissue from said target tissue so as to protect said adjacent tissue (the examiner notes that Bonutti’s device is capable of being used as claimed if one so desires to do so), wherein the bladder comprises a single port, (the examiner notes that Bonutti’s bladder/balloon 730 as shown in Fig. 52 inherently has a single port that is connected to a conduit 734 in order to enable fluid to be conducted to and from the bladder 730 - see also ¶  ¶  [0461] and [0465]), wherein closing of the single port is effective to seal the seamless bladder (in order to maintain the expanded state of the bladder 730, the single port is sealed closed; Bonutti’s bladder/balloon 730 as shown in Fig. 52 inherently has a port that is connected to a conduit 734 in order to enable fluid to be conducted to and from the bladder 730 - see also ¶  ¶  [0461] and [0465]).
However, Bonutti does not explicitly disclose the expandable bladder having a seamless, smooth and continuous external surface.
Shah ‘932 teaches an implantable and expandable bladder/balloon for insertion into a patient’s body which is manufactured as seamless (dip-molding results in a seamless balloon; see paragraph [0014]), wherein a seamless balloon would form a smooth and continuous surface (see paragraph [0050]).  To provide the external surface of the expandable balloon of Bonutti as seamless, smooth, and continuous would have been obvious to one of ordinary skill in the art at the time of invention, in view of the teaching of Shah ‘932, since the inflated balloon being manufactured as seamless was known in the prior art and substituting the seamless balloon of Shah ‘932 for the balloon of Bonutti would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, which is a smooth surface that would prevent leakage and conform to a body cavity.  Also, it would have occurred to a skilled artisan that a seamless, smooth and continuous external surface would facilitate retention of a balloon’s shape once expanded, which would optimize the localized pressure applied to tissue, and therefore modifying the balloon of Bonutti in this manner would have been advantageous and obvious to one of ordinary skill in the art at the time of invention.
Bonutti also does not explicitly disclose that the biodegradable polymer biodegrades over a period of weeks to months when inside the body.  
Beyar teaches an implantable and expandable bladder (balloon 104) (Fig. 1A; ¶ ¶ [0071] and [0086]) having an external surface and constructed of a biodegradable polymer (¶  [0100]) that is selected to biodegrade when inside a body over a period of weeks to months (¶ [0086]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the biodegradable polymer of Bonutti such that it degrades over a period of weeks to months when inside the body, as taught by Beyar, depending on the condition of the patient and other factors which may influence the desired absorption time (Id.), and also to allow release of a medicament incorporated into the balloon during this time period (see Bonutti  ¶ [0276]).
Bonutti also does not disclose that the single port is biodegradable.
Beyar teaches a bladder having a single port (neck portion 105 of balloon 104 in Figure 1B), wherein the port is biodegradable (the balloon, including the port/neck, may be made of biodegradable material; ¶  [0086], [0100]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the single port of Bonutti to be biodegradable, as taught by Beyar, in order to allow the whole balloon to disintegrate and be absorbed into the body once it is no longer useful without requiring a procedure for its removal. 
As to claim 44, dependent on claim 39, Bonutti as modified by Shah ‘932 and Beyar discloses that said bladder is designed to be expandable via fluid filling (Bonutti - ¶ ¶ [0444], [0451] and [0461]).
As to claim 48, Bonutti as modified by Shah ‘932 discloses the claimed device, except for a diameter of said single port is 5-20% in size of a width of said bladder.  However, Beyar teaches that a diameter of a port is 5-20% in size of a width of a bladder (Beyar - ¶[0030]: lines 7-8 - port via valve diameter of less than 3 mm; ¶ [0083]: lines 1 -4 -diameter of balloon is 20 mm; thus, (3/20)*100= 15%, which meets the claimed invention).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Bonutti and Shah ‘932 such a diameter of a port is 5-20% in size of a width of a bladder, as taught by Beyar, in order to size the port appropriately such that it can efficiently receive fluid via the conduit to fill the bladder to an expanded state.
Furthermore, Bonutti as modified by Shah ‘932 and Beyar do not teach wherein, in an expanded state, the bladder has: a length from 1 cm to 20 cm, a width from 1 cm to 20 cm, and a thickness of 1 cm to 10 cm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bladder to have the claimed ranges for the dimensions for length, width, and thickness, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Bonutti as modified by Shah ‘932 would not operate differently with the claimed dimensions since the device would still be capable of displacing and separating tissue when expanded, if applied to a corresponding target body area wherein the bladder conforms to the tissue area for uniform tissue displacement.  Further, the Applicant places no criticality on the ranges claimed, stating on page 10, lines 18-25 of the present specification that the bladder 10 can be fabricated in any shape (and thus, varying dimensions) suitable for uniform tissue displacement thus minimizing any localized pressure on the displaced tissue.
As to claim 49, dependent on claim 39, Bonutti as modified by Shah ‘932 and Beyar discloses a guide (such as conduit, or catheter or cannula 734) that is detachably attached to said bladder for introducing said bladder into a tissue (Bonutti -¶ ¶ [0461], [0465] and [0451]; Fig. 52).
However, Bonutti as modified by Shah ‘932 and Beyar do not teach said catheter or cannula having a diameter of 1 mm to 5 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter or cannula to have the claimed diameter, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the catheter or cannula would not operate differently with the claimed diameter since the catheter or cannula would be capable of introducing said bladder into a tissue.  Further, the Applicant places no criticality on the range claimed, merely stating on page 17, lines 16-17 of the present specification that the guide, or catheter or cannula, can be about 1-5 mm, preferably 2-3 mm in diameter.
As to claims 50-51, dependent upon claim 49, Bonutti as modified by Shah ‘932 disclose the claimed device, except for said guide includes a mechanism for expanding said bladder wherein said mechanism includes a fluid delivery device.  Beyar teaches 
a guide (102) includes a mechanism (syringe 108; see Figure 1A) for expanding said bladder wherein said mechanism includes a fluid delivery device (Beyar - ¶  [0071]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the guide of Bonutti and Shah ‘932 to have a fluid delivery device mechanism, as taught by Beyar, to provide a source of fluid for facilitating filling up and expanding the bladder through the guide (Id.).
As to claim 52, dependent on claim 39, Bonutti as modified by Shah ‘932 and Beyar discloses that said biodegradable polymer is selected from the group consisting of polylactide, poly(lactide-glycolide), poly(lactide-caprolactone) and polycaprolactone (Bonutti - ¶ [0454]-polylactic acid is also known as polylactide).
As to claim 54, dependent on claim 39, Bonutti as modified by Shah ‘932 and Beyar discloses a the device being anchorless such that the seamless bladder is not attached to any anchor (Bonutti – Figures 51-52: balloon/bladders 722, 720, 730 are anchorless).
Regarding claim 58, Bonutti as modified by Shah ‘932 and Beyar teach
a sheath, wherein the bladder is encased in the sheath (Beyar – Figures 1A-1B and paragraph [0080]: sheath 102 encasing bladder 104, which protects the bladder for delivery and then uncovers bladder so that it can expand).
However, Bonutti as modified by Shah ‘932 and Beyar do not teach a diameter of the sheath is in a range of 2 mm to 3 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath to have the claimed diameter, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the sheath would not operate differently with the claimed diameter since it would be capable of encasing the bladder, given a certain size of the bladder which is not claimed.  Further, the Applicant places no criticality on the range claimed, merely  stating on page 21, lines 9-10 of the present specification that the sheath measures between 2 and 3 mm in diameter.
Regarding claim 59, Bonutti as modified by Shah ‘932 and Beyar teach wherein the bladder, in the expanded state, is pear-shaped (Shah ‘932 – Figure 2 and paragraph [0049] show a teardrop or pear shape balloon 200 that tapers toward one end, such that it conforms to a particular target site of a patient).
However, Bonutti as modified by Shah ‘932 and Beyar do not teach that the bladder has a length of 3 cm to 5 cm, a width of 3 cm to 5 cm, and a thickness of 1 cm to 2 cm, and the biodegradable polymer has a thickness of 10 mm to 20 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bladder to have the claimed dimensions for length, width, and thicknesses, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Bonutti as modified by Shah ‘932 would not operate differently with the claimed dimensions since the device would still be capable of displacing and separating tissue when expanded, if applied to a corresponding target body area wherein the bladder conforms to the tissue area for uniform tissue displacement.  Further, the Applicant places no criticality on the ranges claimed, merely stating on page 21, lines 12-16 of the present specification that the bladder has preferable dimensions that corresponds to the size of a prostate in a particular patient.




Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonutti (U.S. Patent Pub. 2003/0028196 A1) in view of Shah ‘932 (U.S. Pub. No. 2004/0127932 A1) and Beyar (U.S. Patent Pub. 2008/0097509 A1), as applied to claim 39 above, and further in view of Mirigian et al. (U.S. Patent Pub. 2003/0220666 A1; hereinafter, Mirigian).
Regarding claim 45, Bonutti in view of Shah ‘932 and Beyar teach the claimed bladder but lacks a thermal insulating/reflecting material as claimed.
However, Mirigian teaches a detachable bladder/balloon (214) (Figs. 4A-4D; ¶  [0030]) for insertion into a patient's body (¶  [0003]), in which the detachable balloon comprises a reflecting material (radiopaque reflective marker 226 made of platinum or gold material) (¶ [0033]; Fig. 4D) for the purpose of facilitating radiographic visualization during deployment of the detachable balloon. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bladder of Bonutti, Shah ‘932, and Beyar by providing it with a reflecting material, as taught by Mirigian, in order to facilitate radiographic visualization during deployment of the balloon (Mirigian - ¶ [0033]).





Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonutti (U.S. Patent Pub. 2003/0028196 A1) in view of Shah ‘932 (U.S. Pub. No. 2004/0127932 A1) and Beyar (U.S. Patent Pub. 2008/0097509 A1), as applied to claim 39 above, and further in view of Valley et al.,  hereinafter “Valley” (U.S. Pat. No. 5,766,151).
Regarding claim 46, Bonutti in view of Shah ‘932 and Beyar teach the claimed bladder but lacks a trans-illuminative substance incorporated into a material of said bladder.
However, Valley teaches in col. 39, lines 1-6 a bladder comprises a trans-illuminative substance (reflective or fluorescent material in the bladder/balloon) incorporated into the material of the bladder. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bladder of Bonutti, Shah ‘932, and Beyar by incorporating a trans-illuminative substance into the material of the bladder, as taught by Valley, in order to enhance illumination and monitor balloon placement, inflation, and migration (Id.).





Claims 53 and 60-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonutti (U.S. Patent Pub. 2003/0028196 A1) in view of Shah ‘932 (U.S. Pub. No. 2004/0127932 A1) and Beyar (U.S. Patent Pub. 2008/0097509 A1), as applied to claim 39 above, and further in view of Torre et al., hereinafter “Torre” (U.S. Pub. No. 2002/0055757).
Regarding claims 53 and 60-61, Bonutti in view of Shah ‘932 and Beyar teach the claimed bladder, except for further comprising an elongated member comprising a wire or thread, wherein a portion of the elongated member has a coiled structure and is positioned inside said bladder, and in the expanded state, a solid, elastic element is inside the bladder, wherein the bladder is semi-rigid.
	Torre teaches a bladder 140 in Figures 21-22 and paragraph [0096] and an 
elongated member 170 comprising a wire or thread, wherein a portion of the elongated member has a coiled structure and is positioned inside said bladder in order to form the bladder into a predetermined shape.  In an expanded state (Figure 21), a solid, elastic element is inside the bladder (paragraph [0096]; wire 170 is solid, resilient material), wherein the bladder is semi-rigid (Id.; due to the inner wire 170 being a semi-rigid material and maintaining its predetermined shape and in turn forming a shape of the bladder).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Bonutti in view of Shah ‘932 and Beyar with an elongated member/solid elastic element as claimed, as taught by Torre, in order to maintain a predetermined shape for the bladder (Id.). 
Furthermore, Bonutti in view of Shah ‘932 and Beyar and Torre do not teach the wire or thread having a diameter of 3 mm to 5 mm.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wire or thread, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the wire or thread would not operate differently with the claimed dimensions since the device would still be capable of maintaining a predetermined shape of the bladder.  Further, the Applicant places no criticality on the range claimed, merely stating on page 14, line 33 to page 15 line 1 of the present specification that the wire or thread is 3-5 mm in diameter.

Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonutti (U.S. Patent Pub. 2003/0028196 A1) in view of Shah ‘932 (U.S. Pub. No. 2004/0127932 A1) and Beyar (U.S. Patent Pub. 2008/0097509 A1), as applied to claim 39 above, and further in view of Bonutti, hereinafter “Bonutti ‘153” (U.S. Pat. No. 5,514,153).
Regarding claim 55, Bonutti in view of Shah ‘932 and Beyar teach the claimed bladder, except for said expanded shape of said bladder has a triangular shape.
In Figure 65A and col. 27, lines 30-31, Bonutti ‘153 teaches an expandable bladder having an expanded triangular shape.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bladder of Bonutti, Shah ‘932, and Beyar by having the expanded shape be a triangular shape, as taught by Bonutti ‘153, in order to allow the bladder to conform to certain body portions and optimize its application (see Bonutti ‘153 col. 3, line 66 to col. 4, line 4).

Claims 56-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonutti (U.S. Patent Pub. 2003/0028196 A1) in view of Shah ‘932 (U.S. Pub. No. 2004/0127932 A1) and Beyar (U.S. Patent Pub. 2008/0097509 A1), as applied to claim 39 above, and further in view of Baumgartner (U.S. Pat. No. 5,702,454).
Regarding claims 56-57, Bonutti in view of Shah ‘932 and Beyar teach the claimed bladder except for said bladder being filled with beads, wherein said beads are interconnected by a thread or wire.
	Baumgartner teaches an implantable and expandable bladder 10 in Figure 3 and col. 4, lines 20-40 filled with beads 7, wherein said beads are interconnected by a thread or wire 20 (Figure 6 and col. 5, lines 22-34).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the bladder of Bonutti, Shah ‘932, and Beyar with beads interconnected by thread or wire, as taught by Baumgartner, in order to facilitate expansion of the bladder, transmitting forces to tissue, and forming a cohesive implant (Baumgartner; col. 4, lines 20-40, col. 5, lines 22-34).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771